953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James H. GUTENKAUF, Plaintiff-Counter-Defendant-Appellee,andLoren D. Munn, Third-Party-Defendant-Appellee,v.MILLS-JENNINGS CO.;  Ramsey Construction & Fabricating Co.,Inc., Defendants-Counter-Plaintiffs-Appellants.
No. 91-35145.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Jan. 16, 1992.

Before EUGENE A. WRIGHT, WILLIAM A. NORRIS and CYNTHIA HOLCOMB HALL, Circuit Judges.

ORDER

1
For the reasons given by the district court in its Memorandum and Order of August 27, 1990, the judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4